Case 3:18-cv-02134-MMA-KSC Document 4 Filed 01/25/19 PageID.32 Page 1 of 1




 1   PANAKOS LAW, APC
     Aaron D. Sadock (SBN 282131)
 2   Email: asadock@panakoslaw.com
     555 West Beech Street, Suite 500
 3   San Diego, California 92101
     Telephone: (619) 800-0529
 4
     Attorneys for Plaintiff BLL MEDIA INC.
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                 FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10
11   BLL MEDIA INC., a California                  Case No. 18CV2134 MMA KSC
     Corporation,
12                                                  NOTICE OF VOLUNTARY
                    Plaintiff,                      DISMISSAL OF ACTION
13       v.
                                                    WITHOUT PREJUDICE AS TO
14   Vanessa Carello, an individual,                THE NAMED DEFENDANT
15
                   Defendant                       Action Filed: 09/13/2018
16
                                                   Assigned to: Judge Michael M. Anello
17
18
19
20            Plaintiff BLL Media Inc. hereby moves to dismiss the above entitled action
21   without prejudice as to the named Defendant.
22            WHEREFORE, Plaintiff respectfully requests that this court dismiss this
23   action without prejudice as to the named Defendant.
24   Dated: January 25, 2019                  PANAKOS LAW, APC
25
26                                            By: /s/Aaron D. Sadock
                                              Aaron D. Sadock
27                                            Attorneys for Plaintiff BLL MEDIA INC.
28
                          NOTICE OF VOLUNTARY DISMISSAL OF ACTION
                                           1
